Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  154656                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 154656
                                                                   COA: 325530
                                                                   Saginaw CC: 14-039757-FC
  TERRANCE DEMON-JORDAN THOMAS, JR.,
             Defendant-Appellant.
  _________________________________________/

         By order of September 27, 2018, the application for leave to appeal the September
  13, 2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Swilley (Docket No. 154684). On order of the Court, the case having been
  decided on July 17, 2019, 504 Mich 350 (2019), the application is again considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case
  to the Court of Appeals for reconsideration in light of Swilley.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2019
           p1120
                                                                              Clerk